Appeal by employer and carrier from an award of the Workmen’s Compensation Board. The only question is whether the award should be against the appellants or against the Special Fund for Reopened Cases. On April 8, 1947, claimant suffered an industrial accident which resulted in a 100% loss of the left eye, for which the carrier paid compensation, and the case was closed on May 3, 1948. The ease was reopened on August 27, 1954, which was more than seven years after the accident and more than three years after the last payment of compensation, and would ordinarily result in a transfer of liability from the carrier to the Special Fund. However, the board has held that several medical reports, filed at intervals during the intervening years, constituted an application to reopen. The Court of Appeals has recently decided that such reports may be considered as an application for reopening. (Matter of Norton v. New York State Dept. of Public Works, 1 N Y 2d 844.) Decision and award unanimously affirmed, with costs to respondent Special Fund against appellants. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.